Exhibit 10.3
Clean Diesel Technologies, Inc.
Management
Short Term Incentive Plan
Approvals:
 
Charles F. Call, CEO
 
Nikhil Mehta, CFO
 
Compensation and Nominating Committee

 

 



--------------------------------------------------------------------------------



 



CLEAN DIESEL TECHNOLOGIES, INC.
MANAGEMENT SHORT TERM INCENTIVE PLAN
The Clean Diesel Technologies, Inc. (CDT) Management Short Term Incentive Plan
is intended to increase the focus of all management and professional employees
on improving the financial performance of the company in key targeted areas by
providing a financial reward for significant achievement in attaining business
results.
All management and professional employees are eligible to participate in the
plan upon hire with CDT. In their first year of employment with CDT, the
eligible employee’s earned bonus will be prorated to reflect the portion of the
year they contributed to financial results. The plan is intended for all
eligible employees to share in the same objectives that are consistently
measured.
Actual bonus payouts will be a function of the business financial performance
each fiscal year and each eligible employee’s bonus level within the plan.
Senior and key management have the most direct impact on the financial
performance of the business and, therefore have the highest potential payout.
Participation levels, business objectives and financial targets will be set by
the Board of Directors upon recommendation of the Compensation and Nominating
Committee and may include an incremental pay scale that includes linear payout
levels. Below are the definitions of “threshold,” “target,” and “maximum” payout
levels of the incremental scale.

     
Threshold:
  The minimum level that must be achieved in order to achieve the minimum payout
on the bonus within the bonus category. A payout, in each or any bonus category,
is earned when performance exceeds a threshold.
 
   
Target:
  The level that is CDT’s Board approved financial budget for the year and which
must be achieved in order for a 100% payout of the bonus within the specific
bonus category.
 
   
Maximum:
  The top level of the incremental scale, above which no further bonus payout
will occur.

At Threshold, there is a minimum bonus payout. Between “threshold” and “target”
the payout will be linear. The closer our financial performance is to “target,”
the better the payout. Between “target” and “maximum” the payout will be linear.
Financial performance above “target” results in a greater payout. “Maximum” is
the limit at which financial performance in each bonus category will result in a
bonus payout.
The thresholds in each bonus category represent an improvement in performance
over the prior year and reaching and exceeding the “threshold” level is of real
value to the company. However, the payout is not significant until the “Target”
is reached and provides enough incentive to encourage driving for improvement
even if the company has diminished chances of hitting the “target” level
performance.
Plan payments are to be determined by CDT Senior Management with approval of the
Compensation and Nominating Committee and the Board of Directors. Individual
employee payment recommendations are then submitted to the CDT CEO, the
Compensation and Nominating Committee and Board of Directors for final approval
before any payments can be made.
The bonus will be paid out on an annual basis by the end of the second quarter
of each year, so that financial results from the previous year will have ample
time to be reviewed and finalized. To be eligible for the bonus payout, you must
be an active employee on the date of the bonus payout.
CDT reserves the right to change or discontinue the Management Short Term
Incentive Plan or payments at any time.

 

2